Citation Nr: 1026067	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for headaches, to include 
as secondary to service-connected tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to August 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the above claims.  The case was 
previously before the Board in December 2008, when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he suffers from hearing loss as a 
result of working on the flight deck during service, and also 
that he currently suffers from headaches as a result of his 
service-connected tinnitus.

At the outset, additional service treatment records were received 
at the Seattle RO in October 2009 and were forward to the Board 
in April 2010.  The Veteran has not waived RO consideration of 
this evidence.  Therefore, remand is required for consideration 
of the evidence by the RO/AMC.  See 38 C.F.R. § 19.37.    

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Veteran 
has not been provided with adequate notice, as the letters sent 
to him in April 2004, November 2004, March 2006, October 2007, 
and March 2009 did not provide notice of the elements needed to 
substantiate a claim for service connection on a secondary basis.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.310.  Upon remand, the 
Veteran should be provided with this notice. 

In the December 2008 remand, the Board instructed the RO/AMC to 
afford the Veteran VA audiological and neurological examinations 
in order to obtain medical opinions concerning his claims.  The 
RO/AMC contacted the Puget Sound VA Healthcare System and 
requested that the examinations be scheduled.  The Veteran failed 
to report for his examinations scheduled in April 2009.  However,  
the evidence indicates that the Veteran may have missed his 
examinations due to mailing of the notification to an incorrect 
address.  The C&P exam detail report noted that the address 
provided by VBA differed from the address in the VHA database.  
The Veteran's current address is in Olympia, Washington; whereas, 
the address in the VHA database was his previous address in 
Puyallup, Washington.  It is unclear which address was used in 
notifying the Veteran of his VA examinations.  Upon remand, the 
Veteran should again be scheduled for VA audiological and 
neurological examinations, and notice of the examinations should 
be sent to him at his current mailing address in Olympia, 
Washington. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for 
headaches as secondary to service-
connected tinnitus.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §§ 3.159(b), 3.310.

2.  Schedule the Veteran for a VA ear and 
audiometric examination by a clinician who 
has not previously examined him.  

Notice of this examination should be 
sent to the Veteran at his address in 
Olympia, Washington, and this should be 
documented in the claims folder.

The claims folder must be made available to 
and reviewed by the examiner, and the 
examination report should indicate whether 
such review was performed.  The examiner 
should specifically review the September 
2004 VA examination report and the January 
2008 QTC examination report, including the 
April 2008 addendum.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current hearing loss had its clinical 
onset in service or is causally related to 
noise exposure and/or ear infections in 
service.    

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Schedule the Veteran for a VA 
neurological examination.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  

Notice of this examination should be 
sent to the Veteran at his address in 
Olympia, Washington, and this should be 
documented in the claims folder.

After examining the Veteran and reviewing 
the claims file, the examiner should 
clearly delineate all current headache 
disabilities.

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current headache disability had its 
clinical onset during active service or is 
related to any in-service event, disease, 
or injury.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
in-service treatment for headaches.

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current headache disability was 
either (a) caused by or (b) aggravated by 
the Veteran's service-connected tinnitus.   

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the 
examiner(s) if all questions posed are not 
answered. 

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

